                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    5:19-cv-00467-BO

 JUSTIN J. WHITE,

                         Plaintiff,

 v.

 VANCE COUNTY, NORTH CAROLINA,
 VANCE COUNTY SHERIFF’S OFFICE,
 PETER WHITE, in his official and individual
 capacities, LAWRENCE D. BULLOCK, in
 his official and individual capacities,
 WELDON WALLACE BULLOCK, in his
 official and individual capacities.

                         Defendants.




PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION TO COMPEL AND SANCTION
                            DEFENDANTS

      I.      INTRODUCTION

      Plaintiff, Justin White, by his undersigned counsel, hereby respectfully submits this Memorandum

in Support of his Motion to Compel Defendant to fully respond to plaintiff’s First Set of

Interrogatories, Document Requests and Request for Admissions to Defendants (collectively

“Discovery”) and sanction Defendants. This memo sets forth the basis for an Order compelling

Defendants to promptly produce all outstanding discovery.

      II.     STATEMENT OF FACTS

      On October 23, 2019, Plaintiff filed his Complaint based on race and employment discrimination,

along with indignities due to perceived sexual orientation effectuated by Defendants while employed at

Vance County Sheriff’s Office (“VCSO”). In addition, Plaintiff asserted that VCSO terminated him in

violation of federal civil rights in retaliation of his reports of race and employment discrimination.


              Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 1 of 11
Plaintiff was a dedicated law enforcement officer who considered it an honor to have served Vance

County. On April 7, 2020, this Court issued a Scheduling Order (the “Order”). Pursuant to the Order,

Parties made their initial disclosures by May 4, 2020, and are currently undergoing discovery. On May

8, 2020, Plaintiff requested a more complete insurance binder that identified Defendants’ surety

company and notice address. No response was provided by Defendants. (Attached hereto as Exhibit

A). Instead, on May 13, 2020, Defendants’ counsel mailed Plaintiff’s counsel a letter, complaining of a

missing wet signature in the middle of COVID-19.

   Nevertheless, the litigation continued and Plaintiff identified surety information. The Court also

ordered that all additional parties be added and all amendments to the Complaint be made by August 4,

2020. Plaintiff’s proposed amendments were within the time frame of the Order and exactly on August

4, 2020, without the benefit of receiving requested discovery from Defendants and despite Defendants’

ignoring Plaintiff’s multiple attempts to meet and confer about discovery and other matters.

   Months before filing such amendment, on June 1, 2020, Plaintiff’s counsel informed Defendants’

counsel that in connection and response to the state of emergency that was declared by Governor Roy

Cooper and the ever growing pandemic and deaths as a result thereof, Plaintiff’s counsel preferred and

necessitated electronic means of communication, not letters or paper documents. As such, on June 1,

2020, Plaintiff’s counsel informed Defendants’ counsel that such request was made to offset the chance

that Plaintiff’s counsel would expose her vulnerable children to the unknown and deadly effects of

COVID-19. Defendants exhibited no compassion for Plaintiff’s transparency and did not even bother to

respond. (Attached hereto as Exhibit B).

   Additionally, Plaintiff’s counsel also informed Defendants’ counsel that due to the wake of

COVID-19 that she was not in the office on a regular basis, but, similarly, working remotely as his

colleagues in his office and other law offices and places of employment across the country. Plaintiff’s

counsel presumed that her reasonable request would be accommodated as electronic communication




            Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 2 of 11

                                                   2
has become one of the best practices to slow and prevent the spread of COVID-19; however,

Defendants’ counsel did not respond.

   Later, on June 24, 2020, Plaintiff’s counsel sent discovery in the form of Interrogatories, Request

for Production of Documents, and Request for Admissions were served on Defendants by electronic

means, again to which Defendants’ counsel failed to respond. (Attached hereto as Exhibit C). On that

same date, Plaintiff made another inquiry to Defendants about the assignment of mandatory mediation

and ideas of how to meet the Court’s requirement, and Defendants, again, failed to respond whatsoever.

   Following up on July 30, 2020, Plaintiff requested, by way of email addressed to Defendants’

counsel, that the Answers to Interrogatories, Response to the Request for Production of Documents,

and Response to the Request for the Admissions be promptly supplied. (Attached hereto as Exhibit D).

Plaintiff also sent Defendants his expert report and indicated that he had an economist to opine on

economic damages. And again, Defendants’ counsel failed to respond in any way to Plaintiff’s request.

   In fact, to date, Plaintiff has not received responses to our discovery requests from any Defendants

in this matter, not even his own employment record that Defendants have indicated that they would

provide.

   Given Defendants’ intolerable delay and failure to provide any discovery, and the narrow time left

before the close of discovery that conflicts with the holiday schedule, Plaintiff seeks judicial

intervention to resolve this matter, as efforts to employ basic communication with Defendants have not

been fruitful and wholly ignored by Defendants.

   III.        ARGUMENT

   Defendants have unreasonably interfered with the progression of this legal action and refused to

provide the very basic answers to discovery and other communications. As such, Defendants have

violated Rule 37 of the Federal Rules of Civil Procedure, the Local Alternative Dispute Resolution

Rules of Practice and Procedure and several professional cannons that govern interactions between

attorneys. Plaintiff is attempting to address the issues and progress the litigation, but at this stage,

             Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 3 of 11

                                                      3
Court intervention is needed and necessary to align this matter to traditional forms of communication

and litigation.

A. Defendants’ conduct is a violation of Rule 37 of the Federal Rules of Civil Procedure.

    Rule 26 of the Federal Rules of Civil Procedure provides, in pertinent part, as follows:

        Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party's
        claim or defense and proportional to the needs of the case, considering the importance of the
        issues at stake in the action, the amount in controversy, the parties' relative access to relevant
        information, the parties' resources, the importance of the discovery in resolving the issues, and
        whether the burden or expense of the proposed discovery outweighs its likely benefit.
        Information within this scope of discovery need not be admissible in evidence to be
        discoverable.

Fed. R. Civ. P. 26(b)(1).

    Under Rule 37 of the Federal Rules of Civil Procedure, “a party may move for an order compelling

disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). “[T]he party or person resisting discovery, not the

party moving to compel discovery, bears the burden of persuasion.” Kinetic Concepts, Inc. v. ConvaTec

Inc., 268 F.R.D. 226, 243 (M.D.N.C. 2010). The decision to grant or deny a motion to compel is

generally an issue within the broad discretion of the trial court. See Lone Star Steakhouse & Saloon,

Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir. 1995).

        i. Defendants have been nonresponsive.

    Throughout the litigation, Defendants have failed to respond to overtures necessary to advance the

litigation and discovery process. Defendants, however, continue to send paper documents to Plaintiff—

to the exclusion of electronic communications—in the midst of the COVID-19 pandemic and

displacement of persons. Communication between counsel is integral to comply with Rule 26 of the

Federal Rules of Civil Procedure. A primary purpose of the discovery process is to narrow issues

relevant to trial and to avoid unnecessary delays that waste the Court’s time. It is especially paramount

for all parties to exercise best-faith practices for judicial efficiency which allows Courts to decide cases

on their merits. COVID-19 has caused wide-spread disruption in the ordinary course of business across

industries, especially the legal industry. Courts across the country have asked attorneys to maintain

             Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 4 of 11

                                                     4
flexibility whenever possible to prevent the spread of COVID-19. This court in particular, has carefully

balanced the need to keep the business of the court fluid, while paying close attention to the

recommendations of health professionals.

   In following the orders and recommendations of both the Governor of North Carolina and other

health professionals, Plaintiff’s counsel had requested that she and opposing counsel communicate

through electronic means. Defendant’s failure to communicate—along with his preferred method of

paper communication—increases the likelihood of COVID-19’s spread.

   Plaintiff’s counsel presumed that there would be no issue with her reasonable request as her

opposing counsel’s law office, like many law offices across the county, has gone to a hybrid or work-

from-home structure. Knowing this, Defendants’ counsel could have reasonably anticipated that

Plaintiff’s counsel would want to use electronic means to transfer legal documentation whenever

possible. Defendants’ counsel has failed to honor her request by failing to respond to the request itself,

along with subsequent emails containing discovery materials. Defendants’ counsel refusal to respond

prompted Plaintiff’s counsel to seek relief in the form of this motion to compel.

   With each snail mail delivery, Defendant exposes Plaintiff’s counsel, along with her family at risk.

Plaintiff’s counsel is a parent who has found herself as many parents having to balance the demands of

a profession and the demands of the educational and welfare needs of children. This parental effort is

made while maintaining strict safety standards in a global pandemic. More specifically, this Court

should further take notice of the disparate impact that the current global pandemic has had on female

legal practitioners. Lawyers and judges already inhabit a tight knit community, and it is our

responsibility to ensure the safety of our brothers and sisters to the best of our ability. The various state

and federal bars and courts have issued dozens of orders and guidelines to that effect for the good of

our clients, our community, and our society. Part of this responsibility means acknowledging when a

challenge like a pandemic, affecting all, visits disproportionate inequity upon our different persons

within our community.

             Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 5 of 11

                                                      5
    Women, in particular, are often primary caregivers, responsible for households full of individuals,

many of whom may be immunocompromised, when there are no daycares and schools are not in

session. They are forced to be teachers, principals, nurses, mothers, practitioners, and entrepreneurs

sequentially and simultaneously. The burdens upon them are amplified further when they are

responsible for a small law firm without the support structure of larger organizations. Plaintiff's counsel

and others in her profession are more than capable of rising to these challenges, but that does not

change the fact that these are extraordinary times with extraordinary dangers visited primarily upon

specific classes of advocates. When such individuals as Plaintiff's counsel adapt their practice to meet

these varied and unique challenges, the Court and the opposing counsel should be willing to bend,

where reasonable and appropriate, to the necessities of the times.

   Defendants counsel’s failure to respond makes the litigation process nearly impossible, especially

since it is likely that Defendants’ counsel is communicating with other counsel through electric means.

Plaintiff request that Defendants be ordered to stop these stall tactics and communicate electronically

similar to lawyers across the county. Indeed, even the Court communicates with attorneys

electronically.

       ii. Defendants have failed to mediate in good faith.

   Rule 101.1d of the Local Alternative Dispute Resolution Rules of Practice and

Procedure – U.S. District Court for the Eastern District of North Carolina (“Local ADR Rules”)

requires that the parties mediate and in the process thereof, select a mediator and a date to mediate.

Defendants are in violation.

   On several occasions, and in an attempt to abide by the Court’s order to mediate, Plaintiff’s counsel

has contacted Defendants’ counsel. Defendants’ counsel however made his intention that settlement

was unlikely known and has since acted consistent with that manner. On each occasion that Plaintiff’s

counsel has contacted Defendants’ counsel, he has failed to respond. But Defendants are not exempt

from mediation and have made no motion to be exempt. Id. Rule 101.1a (e) (“A general assertion that

             Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 6 of 11

                                                    6
a case is not likely to settle or that settlement possibilities are remote may not in the court's discretion

adequately justify exemption.”). Defendants can either file a motion to be excused from mediation or

cooperate.

   Indeed, the parties cannot even begin the mediation process because Defendants’ lack of response

to the matter; as such, Plaintiff’s counsel requests that the Court direct Defendants’ counsel to respond

to dates and other matters related to mediation.

       iii. Defendants have failed to respond to any discovery requests.

   Fed. R. Civ. P. 37 provides that “[a] party seeking discovery may move for an order compelling an

answer, designation, production, or inspection” if a party fails to produce or make available for

inspection requested documents under Rule 34. Fed. R. Civ. P. 37(a)(3)(B)(iv). For purposes of a

motion to compel, “an evasive or incomplete disclosure, answer, or response must be treated as a

failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4).

   To date, Defendants’ counsel has failed to respond to Plaintiffs’ request for discovery. To be

certain, Defendants did not just provide incomplete responses, Defendants provided no response

whatsoever, not even an objection to the many discovery requests that have been sent to them.

   Defendants’ actions have caused unwarranted delay. Had Defendants simply stated that they did

not agree to electronic communications—in the wake of COVID-19, Plaintiff would have proceeded

differently. Instead, Defendant used its nonresponsiveness as a means to obtain leverage—and then

claimed that Plaintiff has been dilatory while leaving their communication preference in the balance.

   Because of Defendants’ dilatory conduct, Plaintiff was forced to amend the complaint without the

benefit of discovery, including Plaintiff’s own personnel file that has been requested on multiple

occasions to no availment. Indeed, there are many legal arguments that will need to be addressed based

on how Defendants respond to discovery request and some are anticipatory, as Defendants have already

made certain positions known to Plaintiff that Plaintiff has opposed. For example, it is Defendants’

position that they do not have to disclose employment records and discriminatory complaints filed

             Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 7 of 11

                                                      7
against them—that is not true pursuant to Giglio v. United States, 405 US 150 (1972), Title VII and

other notions of fair play.

   Defendants’ counsel failure to respond to discovery requests slows down the litigation process.

Plaintiff requests this court to grant this motion to compel to move litigation in this case forward.

Compelling Defendants’ counsel to respond to Plaintiff’s discovery overtures will allow for the prompt

narrowing of issues pertinent for trial and prevent judicial delay.

B. Defendants’ conduct is a violation of professionalism.

   Defendants’ counsel’s conduct offends traditional notions of civility towards counsel and the Court.

Rule 3.3. of the North Carolina Professional Rules of Conduct Provides that:

       (a)   A lawyer shall not knowingly: (1) make a false statement of material fact or law to a
             tribunal or fail to correct a false statement of material fact or law previously made to the
             tribunal by the lawyer . . . .

See Rule 3.3, Canons of Ethics and Rules of Professional Conduct, N.C. State Bar, G.S. 84-23.

   Defendants have presented the Court with mistruths. Defendants indicate that there has been no

exchange of discovery. But there has been. On June 24, 2020, Plaintiff sent seven rounds of discovery

requests. Defendants failed to respond. Plaintiff also sent Defendant’s expert report on July 30, 2020,

and informed Defendants that additional time was required to obtain a second expert. Typical to its

traditional behavior, Defendants failed to respond.

   North Carolina Courts hold that, “a trial attorney may not make uncomplimentary comments about

opposing counsel, and should ‘refrain from abusive, vituperative, and opprobrious language, or from

indulging in invectives.’” State v. Sanderson, 336 N.C. 1, 10, 442 S.E.2d 33, 39 (1994) (quoting State

v. Miller, 271 N.C. 646, 659, 157 S.E.2d 335, 346 (1967)); see also Gen. R. Pract. Super. and Dist. Ct.

12, 1999 Ann. R. N.C. 10 (“All personalities between counsel should be avoided. The personal history

or peculiarities of counsel on the opposing side should not be alluded to. Colloquies between counsel

should be avoided.”; “The conduct of the lawyers before the court and with other lawyers should be

characterized by candor and fairness.”); see also State v. Rivera, 350 N.C. 285, 291 (“trial courts must

             Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 8 of 11

                                                      8
not tolerate, comments in court by one lawyer tending to disparage the personality or performance of

another. Such comments tend to reduce public trust and confidence in our courts and, in more extreme

cases, directly interfere with the truth-finding function by distracting judges and juries from the serious

business at hand”).

   Without speaking a single word, Defendants’ counsel has engaged in dismissive and abusive

conduct towards Plaintiff’s counsel. Defendants’ counsel has—for months—refused to respond to

overtures to communicate with him about the pending matter. He has not responded to

communications related to mediation—even though this Court ordered mandatory mediation. He has

not responded to discovery requests—even though required to under the Federal Rules of Civil

Procedure. He has provided the Court with mistruths about discovery and other related processes.

Indeed, Plaintiff’s counsel has asked Defendants’ counsel about discovery to no response. By contrast,

when someone other than Plaintiff’s counsel contacts Defendants’ counsel, he or is colleague responds

almost immediately. (Attached hereto is Exhibit _____). This behavior has gone on long enough and

is taking a toll on the advancement of the litigation.

   Plaintiff’s counsel notes that this behavior did not begin until Defendants’ counsel did not get his

way with the scheduling order. At such time, Defendants’ counsel informed Plaintiff’s counsel that

there would be no settlement—even before the Court ordered a mediator. And Defendants’ counsel has

continued to act in a manner consistent with his statement without any reservation.

   Plaintiff’s counsel requests that this lack of responsiveness and lack of civility stop immediately, as

it is inconsistent with the notion that attorneys are to be professional with one another at all times, even

if they oppose one another’s position.

   IV. CONCLUSION

   For the reasons identified above, Justin White requests that the Court GRANT Plaintiff’s motion to

compel discovery.

       Respectfully submitted this 24th day of August 2020.

             Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 9 of 11

                                                     9
                                        /s/ Sharika M. Robinson

                                      SHARIKA M. ROBINSON,
                                      North Carolina Bar No.: 44750
                                      THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                      10230 Berkeley Place Drive, Suite 220
                                      Charlotte, NC 28262
                                      Telephone: (704) 561 6771
                                      Telefax: (704) 561-6773
                                      Counsel for Plaintiff Justin J. White




                                   CERTIFICATE OF SERVICE

  I hereby certify that on August 24, 2020, the foregoing was served on the following by electronic

mail:


           Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 10 of 11

                                                 10
                      Christopher Geis (Chris.Geis@wbd-us.com)

                          ATTORNEY FOR DEFENDANTS



This, 24th day of August 2020.


                                 /s/ Sharika M. Robinson
                                 SHARIKA M. ROBINSON,
                                 North Carolina Bar No.: 44750
                                 The Law Offices of Sharika M. Robinson, PLLC
                                 10230 Berkeley Place Drive, Suite 220
                                 Charlotte, NC 28262
                                 Telephone: (704) 561 6771
                                 Telefax: (704) 561-6773
                                 srobinson@sharikamrobinsonlaw.com
                                 Counsel for Plaintiff Justin J. White




    Case 5:19-cv-00467-BO Document 39 Filed 08/24/20 Page 11 of 11

                                       11
